MEMORANDUM **
Leodegario Arroyo Penaloza, a native and citizen of Mexico, petitions pro se for review of a decision of the Board of Immigration Appeals (“BIA”) denying his second motion to reopen. Because Penaloza’s second motion to reopen did not include new facts to be proven at the reopened hearing and was not supported by affidavits or other documentary evidence, the BIA did not abuse its discretion in construing the motion as one to reconsider and denying the motion as untimely. See 8 C.F.R. §§ 1003.2(c)(1) & 1003.2(b)(2).
We lack jurisdiction to review the BIA’s February 13, 2006, order which affirmed the I J’s denial of Penaloza’s application for cancellation of removal, because this petition is not timely as to that order. See 8 U.S.C. § 1252(b)(1); see also Singh v. INS, 315 F.3d 1186, 1188 (9th Cir.2003).
PETITION FOR REVIEW DENIED IN PART; DISMISSED IN PART.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.